This is an application for a writ of habeas corpus.
It is charged that E. D. Butcher employed Helen George, a female, to work in a laundry in the city of Houston for more than fifty-four hours during the calendar week.
The statute charged to have been transgressed is contained in chapter 56, Acts of 34th Leg., Reg. Session, page 105 (Gammel's Laws, vol. 17, p. 105), embraced in articles 1569, *Page 40 
1570, and 1572, of the revision of the Penal Code, 1925. The applicable parts of the statute are as follows:
"Art. 1569. — No female shall be employed:
"1. In any factory, mine, mill, workshop, mechanical or mercantile establishment, hotel, restaurant, rooming house, theater, moving picture show, barber shop, telegraph, telephone or other office, express or transportation company, or any State institution, or any other establishment, institution or enterprise where females are employed, for more than nine hours in any one calendar day nor more than fifty-four hours in any one calendar week.
"2. In any laundry for more than fifty-four hours in one calendar week; the hours of work to be so arranged as to permit the employment of such female at any time so that she shall not work more than a maximum of eleven hours during the twenty-four-hour period of one day.
"3. In any factory engaged in the manufacture of cotton, woolen or worsted goods or articles of merchandise manufactured out of cotton goods, for more than ten hours in any one calendar day nor more than sixty hours in any one calendar week."
"Art. 1572. — Any employer, overseer, superintendent, foreman or other agent of any such employer who shall permit any female to work in any place mentioned in the first two articles of this chapter more than the number of hours provided for during any day of the twenty-four hours, or who shall fail or refuse to so arrange the work of such employes in said place so that they shall not work more than the number of hours so provided for, or who shall fail or refuse to provide suitable seats as provided in the second preceding article, shall be fined not less than fifty, nor more than two hundred dollars. Each day of such violation, and each such employe permitted to work more than the time so specified shall be a separate offense."
It appears to be the contention of the relator that in the statute there is provided no penalty for the act of the appellant set forth in the complaint. That is to say, as understood, he contends that the penalty declared in article 1572, supra, has no application to that part of section A of the act reading as follows: "In any laundry for more than fifty-four hours in one calendar week." If we comprehend the language of the statute, it does not admit of the interpretation for which the relator contends. Going to the caption of the act and eliminating the irrelevant parts, the following is found: "An Act limiting the hours of labor for females employed in any * * * *Page 41 laundry, * * * or any other establishment, institution or enterprise or any state institution where females are employed, except as hereinafter provided; * * * providing a penalty for failure or refusal of such employer to comply with the provisions of this Act, or for permitting or suffering any superintendent, overseer, foreman or other agent of such employer, entrusted with authority, to violate any of the provisions of this Act; providing for extraordinary emergencies, and declaring an emergency."
Article 1569, supra, is identical with sections 1a and 1b, chapter 56, Acts of the Legislature, above mentioned. Section 3 of the Act contains the following: "Any employer, overseer, superintendent, foreman, or other agent of any such employer who shall permit any female to work in any of the places mentioned in Sections 1, 1a and 1b more than the number of hours provided for in this Act during any day of the twenty-four hours, or who shall fail, neglect or refuse to so arrange the work of females employed in said places mentioned in Sections 1, 1a and 1b so that they shall not work more than the number of hours provided for in Sections 1, 1a and 1b of this Act, during any day of twenty-four hours or the number of hours prescribed by this Act in any one week, or who shall fail, neglect or refuse to provide suitable seats as provided in Section 2 of this Act shall be deemed guilty of a misdemeanor, and upon conviction in any court of competent jurisdiction shall be fined in any sum not less than fifty ($50.00) dollars nor more than two hundred ($200.00) dollars."
It is the claim of the relator that it was not the intention of the Legislature to penalize the employer of females in a laundry. To permit one of them to work in excess of fifty-four hours per week, in the opinion of this court, does violence to the legislative intent reflected by the act of the Legislature mentioned above; namely, chapter 56, Acts of 34th Legislature (1915). We think it cannot justly be assumed that in transposing some of the verbiage in the original act by the codifiers there was an intent to change or modify the meaning of the act of the Legislature. Taken in its entirety as it appears in the act of the Legislature, in the opinion of this court, nothing appears in the act (as codified in the Penal Code of 1925) that the law does not penalize the conduct of the accused set forth in the complaint; namely, to permit his female employees in a laundry to work more than fifty-four hours in the calendar week.
The bearing of the caption of an act of the Legislature in *Page 42 
interpreting the legislative intent is recognized by courts and text-writers. See Lewis' Sutherland, Statutory Construction (2d Ed.), vol. 2, p. 651, sec. 340. The same may be said with reference to the original act of the Legislature in instances where, in the re-enactment in the codifying, there has been a re-arrangement of the verbiage. See Lewis' Sutherland Stat. Const., supra, p. 857, sec. 451. From section 456 of the text just mentioned the following quotation is taken: "Where the meaning of a statute or any statutory provision is not plain, a court is warranted in availing itself of all legitimate aids to ascertain the true intention; and among them are some extraneous facts. The object sought to be accomplished exercises a potent influence in determining the meaning of not only the principles but also the minor provisions of a statute."
Manifestly, the intent of the Legislature, apparent from both the original act and its re-enactment in the Penal Code, is to protect female employees in certain occupations, including laundry, from working more than fifty-four hours a week and to penalize employers who violate the legislative mandate. A conclusion in accord with the relator's contention would be directly opposed to the object sought to be accomplished by the Legislature. If possible, statutes are to be construed to carry out the obvious intention of the Legislature. See Lewis' Sutherland Statutory Construction, supra, sec. 526, also sec. 528. It is thought that the statute under consideration is not ambiguous in the particular under investigation, especially when considered in the light of the precedents and principles to which reference has been made.
For the reasons stated, the application for writ of habeas corpus is denied, and the relator is remanded to the custody of the sheriff of Harris county, Texas.
Writ denied.
                    ON MOTION FOR REHEARING.